DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 09/08/2021 has been entered. Claims 1 and 12 have been amended, claim 2 has been cancelled, and no additional claims have been added. Claims 6-8 and 15-19 remain withdrawn.
	Accordingly, claims 1, 3, 5-9, 12-13, and 15-19 are pending with claims 1, 3, 5, 9, and 12-13 under examination.
Declaration of Michimasa Okubo, named co-inventor, under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 09/08/2021 is insufficient to overcome the rejection of claims 1, 3, 5, 9, and 12-13 based upon § 103 because the evidence in the declaration and the evidence presented in the original specification do not demonstrate unexpected results or criticality of the claimed ranges.

The Declarant’s argument that a difference in standard deviation of 0.003 µm is “structurally different from the material required by the currently pending claims of the ‘955 application” (paragraph 8 of declaration) is found persuasive to overcome the rejection overlapping ranges, the argument is respectfully not found persuasive to overcome the rejection based upon close but not overlapping ranges. Although the declarant has demonstrated that the resulting standard deviation of the average crystal grain diameters of the proposed combination does not lie within the claimed ranges, and that rather, the resulting standard deviation is 0.003 µm greater than (i.e. outside of) the upper bound of the claimed ranges, the declarant has not demonstrated how a difference of 0.003 µm patentably distinguishes the claims from the prior art. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). In the instant case, the applicant has only produced a difference in degree, rather than a difference in kind; a difference in standard deviation of 0.003 µm is so small that the teachings of the prior art, with specific regard to the combined teachings of Shima, van der Zel, and Ritchart render the claimed limitation obvious as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	The applicant has not demonstrated how the claimed range of 0.025-0.085 µm is patentably distinguished from the teachings of the prior art. Applicants have the burden of explaining proffered data (MPEP 716.02(b)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)). In the instant case, the applicant has effectively only provided only one of which is actually within the claimed range; see Tables 1-3 on pages 27-29 of the applicant’s specification, which states that the standard deviation for the diameters at 300°C is 0.023 µm (outside the claimed range), at 500°C the standard deviation is 0.081 µm (within the claimed range), and at 700°C the standard deviation is 0.090 µm (outside the claimed range).
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
In the interest of remaining concise, only the arguments not addressed in the “Declaration” section above will be addressed in this section.
	The applicant’s arguments directed to the preferred ranges for the particle diameter being 0.20-0.35 µm being “preferable” (see last paragraph on page 7 to third paragraph on page 8 of arguments) are respectfully not found persuasive, because in the instant case, the standard for determination of patentability is not based on what is preferable, but rather if the claimed subject matter is unexpected and/or demonstrates criticality of the claimed ranges (i.e. demonstrating nonobviousness).
As discussed in the “Declaration” section above, the applicant has not demonstrated how the claimed range of 0.025-0.085 µm is patentably distinguished from the teachings of the prior art. Applicants have the burden of explaining proffered data (MPEP 716.02(b)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)). In the instant case, the applicant has effectively only provided 3 data points, only one of which is actually within the claimed range; see Tables 1-3 on pages 27-29 of the applicant’s specification, which states that the standard deviation for the diameters at 300°C is 0.023 µm (outside the claimed range), at 500°C the standard deviation is 0.081 µm (within the claimed range), and at 700°C the standard deviation is 0.090 µm (outside the claimed range).
Performing heat treatment for grain refinement and varying the grain sizes is a routine and conventional activity in the art. For example, Agarwal et al. (US 20090191089 A1) discloses gold alloys (Abstract) and further teaches that “Grain size of an item is also dependent on the final annealing temperature. In general, lower annealing temperatures result in finer grain structures” [0034]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
The applicant’s argument that “heating for a period of time that is 50 times longer than that set forth in the specification is example of a process change that will result in a ‘drastically different material that is not what the claims require” (see first three paragraphs on page 9 of arguments) is respectfully not found persuasive. The applicant has not claimed any product-by-process limitations, such as a heating treatment time for only 30 minutes. Furthermore, the fact that heating for a duration of 50 times longer only results in a difference in standard deviation of only 0.003 µm from the claimed standard deviation range suggests that for shorter heat treatment times, the difference would be even smaller, or further yet, the standard deviation would lie within the claimed ranges. Nonetheless, a difference of only 0.003 µm is so small such that the limitation remains obvious; it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the applicant’s argument directed to the limitation of “a spiral primary coil shape” and “a secondary coil shape” (see page 9 of arguments), as discussed in the rejection previously, Ritchart discloses a vaso-occlusion coil and method (Abstract). In the interest of the clarity of the record, in one embodiment, the coil/wire is formed into a winding which has a spiral shape (col. 3, lines 10-13), which the person of ordinary skill in the art would understand to meet the claimed “spiral primary coil shape”. Constructing the coil/wire includes using a platinum, tungsten, or gold thread (col. 4, lines 45-49), and wrapping the thread around a spinning mandrel to yield a coil with a minimum helical pitch (i.e. close-packed). The mandrel (which meets the claimed “core bar”) has a diameter of between 5-25 mils, yielding a coil wire whose outer diameter is between about 10-30 mils. With regard to the limitation of “the embolization coil’s secondary coil shape”, the claimed D1 corresponds to the mandrel diameter of Ritchart, because the diameter inner diameter of the coil thread is the same diameter at the outer diameter of the mandrel when the thread is being spun onto the mandrel. The claimed D2 corresponds to the outer diameter of 10-30 mils, because this diameter is the diameter of the coil once the coil is removed from the mandrel (i.e. “core bar”).
The resulting range of KD values would be (30-25)/25 to (10-5)/5, or about 20-100%, which overlaps with the claimed range of 50% or less. Ritchart also discusses using smaller diameter mandrels for smaller blood vessels, such as vessels having a diameter of 0.5-2 mm (col. 5, lines 1-10), which overlaps with the claimed core bar diameter of 1.2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP5582484B1; of record, US 20170029927 A1 cited for translation) in view of van der Zel (US 5472333 A; of record) and Ritchart et al (US 4994069 A; of record).
Regarding claim 1:

“a medical alloy comprising an Au-Pt alloy, comprising a Pt concentration of 24% by mass or more and less than 34% by mass, the balance being Au, and an α phase matrix at least having a Pt concentration higher than that of the α phase. The Pt-rich phase is made of an Au—Pt alloy having a Pt concentration of 1.2 to 3.8 times the Pt concentration of the α phase, and has an arbitrary cross section”[Abstract],  and that the magnetic susceptibility is -13 to -5 ppm [0008], which meets the claimed bulk susceptibility of -13 to -5 ppm. Shima further discloses that the alloy is to be used for an embolization coil [0002], made from a wire [0049], which meets the claimed “wire material”.
Shima is silent regarding the limitation of “the embolization coil has a spiral primary coil shape and a secondary coil shape”, “wherein in a material structure of a transverse cross-section of the wire material there are a plurality of crystal particles with diameters where the average diameter of the crystal particles measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less”, and is further silent regarding the limitation of “wherein the embolization coil…when unloaded from the core bar” and the limitation of “the standard deviation of the crystal particles’ diameters is 0.025 µm or more and 0.085 µm or less.
van der Zel teaches a spinneret with a substantially similar composition to the claimed composition [Abstract], and substantially similar processing conditions to those in the applicant’s disclosure, such as in paragraph 0057, and Tables 1-3 of applicant’s specification. van der Zel teaches preferably performing homogenization at 900-1200°C (Col. 3, lines 32-35), which overlaps with the applicant’s disclosed “heat treatment” range of 1150-1250°C (see paragraphs 0041-0047 of applicant’s specification), and then performing an ageing treatment at a 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the ageing treatment of van der Zel with the embolization coil of Shima, as doing so would allow for hardening the processed product.
However, van der Zel is silent regarding the limitations of the average crystal particle diameters, “the embolization coil has a spiral primary coil shape and a secondary coil shape”, and “wherein the embolization coil…when unloaded from the core bar” and the limitation of “the standard deviation of the crystal particles’ diameters is 0.025 µm or more and 0.085 µm or less.

	The claim limitation regarding inner-diameter return rate (KD) of 50% or less, according to paragraphs [0067-0068] (also see Fig. 3) of the present application’s specification, appears to describe the ratio of the diameter of the coil while it is still wound onto the core bar, to the diameter of the coil once it has been removed and subjected to a heat treatment to achieve morphological stability.

	Ritchart discloses a vaso-occlusion coil and method (Abstract). In one embodiment, the coil/wire is formed into a winding which has a spiral shape (col. 3, lines 10-13), which meets the claimed “spiral primary coil shape”. Constructing the coil/wire includes using a platinum, tungsten, or gold thread (col. 4, lines 45-49), and wrapping the thread around a spinning mandrel to yield a coil with a minimum helical pitch (i.e. close-packed). The mandrel (which meets the 1 corresponds to the mandrel diameter of Ritchart, because the diameter inner diameter of the coil thread is the same diameter at the outer diameter of the mandrel when the thread is being spun onto the mandrel. The claimed D2 corresponds to the outer diameter of 10-30 mils, because this diameter is the diameter of the coil once the coil is removed from the mandrel (i.e. “core bar”).
	The resulting range of KD values would be (30-25)/25 to (10-5)/5, or about 20-100%, which overlaps with the claimed range of 50% or less. Ritchart also discusses using smaller diameter mandrels for smaller blood vessels, such as vessels having a diameter of 0.5-2 mm (col. 5, lines 1-10), which overlaps with the claimed core bar diameter of 1.2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ritchart additionally teaches performing heat treatment at 800°F (~427°C) for 24 hours for memory retention after the wire is shaped (col. 5, lines 20-21), which is notably within the applicant’s disclosed morphological stability heat treatment temperature range of 350-550°C (see [0034] of applicant’s specification). Ritchart also discusses that the diameter in the relaxed condition is about the same diameter as that of the vessel, and the wire, in the stretched condition (Abstract). Thus, it is clear that maintaining the diameter and minimizing the increase of the coil’s diameter during the manufacturing process is obvious, in order to ensure that the vaso-occlusion coil fits properly in its intended blood vessel. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the limitation of the standard deviation of the average crystal particle diameter being 0.025-0.085 µm as discussed above,  van der Zel teaches a spinneret with a substantially similar composition to the claimed composition [Abstract], and substantially similar processing conditions to those in the applicant’s disclosure, with particular attention to van der Zel’s ageing treatment at a temperature of preferably 500-650°C (Col. 3, lines 38-40) to harden the product, which overlaps with the applicant’s disclosed range of 350-550°C (see paragraph 0057, and Tables 1-3 of applicant’s specification). Based on the applicant’s declaration filed 09/08/2021, the resulting standard deviation would be 0.088 µm, which is close, but not overlapping with the applicant’s claimed range of 0.025-0.085 µm. It has been held that a prima facie case of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heat treatment technique of Ritchart to the coil of Shima in view of van der Zel, as doing so would allow the coil to exhibit memory retention after shaping such that the diameter remains the same.
Regarding claims 3 and 9:
Shima, van der Zel, and Ritchart teach the embolization coil as applied to claims 1 and/or 2 above.
Shima and Ritchart are silent regarding the tensile strength of the embolization coil.
van der Zel teaches that the tensile strength of the product was 1168 MPa for the inventive example (Col. 5, lines 53-59) and 800 MPa for the first comparative example (Col. 5, line 67 – col. 6, line 4), which are both within the claimed range of 800 MPa or more.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of van der Zel and Ritchart, as applied to claims 1 and 3 above, and further in view of Iwata et al. (US 20050267494 A1; of record).
Regarding claims 5 and 12-13:
Shima, van der Zel, and Ritchart teach the embolization coil as applied to claims 1 and 3 above.
Shima, van der Zel, and Ritchart are silent regarding the wire diameter being 10-100 µm.
Iwata discloses an embolization device to be place in a vessel cavity [Abstract], wherein the embolization device comprises an embolization coil [0004], and wherein the embolization coil comprises a metal/alloy wire comprising any of platinum, gold, silver, and tantalum in an amount of 80% or more [0022].
The wire constituting the embolization coil has a diameter 7 [0032 and Fig. 2]; the diameter 7 of coil 6 is appropriately determined according to the properties of the vessel cavity in vivo to be embolized, and is preferably about 0.02-0.15 mm (20-150 µm) [0057], which overlaps with the claimed range of 10-100 µm.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738